Citation Nr: 0205862	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
hands.

2.  Entitlement to service connection for a bilateral ankle 
condition.

3.  Entitlement to an initial compensable evaluation for a 
residual scar on the right side of the head, status post cyst 
removal.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee condition.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee condition.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a non-dominant left shoulder injury, 
status post Mumford procedure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran retired after serving on active duty from April 
1979 until December 1998.  His claims initially came before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously before the Board.  In September 
2000, the Board denied the issues on appeal and remanded the 
issue concerning the propriety of the initial 10 percent 
evaluation for asthma.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2001 order, the Court vacated the Board's 
decision and remanded the matter back to the Board for 
development consistent with the appellee's Motion for Remand 
and to Stay Proceedings, for readjudication in accordance 
with the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126).  

As noted, in September 2000, the Board also remanded the 
issue concerning the propriety of an initial 10 percent 
evaluation for asthma.  Since that remand order was not 
vacated by the Court, the RO is still required to follow the 
directives of that remand, to include providing the veteran a 
pulmonary examination.

The Board notes that the December 1998 rating decision also 
denied service connection for a heart murmur and a low back 
disorder.  In a June 1999 statement, the veteran indicated 
that he wished to withdraw his claim for service connection 
for a heart murmur.  Accordingly, this issue is no longer 
before the Board.  38 C.F.R. § 20.204 (2001).  In addition, 
an August 1999 rating decision granted service connection for 
a low back disorder.  Since this determination constitutes a 
full grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran does not have a current disability involving 
either hand.

2.  The veteran does not have a current disability involving 
either ankle.

3.  The veteran had a sebaceous cyst removed on the right 
side of his forehead in service.  The residual scar from that 
procedure measures 1 cm in length by 1/8 cm in width, and is 
non-tender and barely visible. 

4.  Each of the veteran's knees is productive of subjective 
complaints of pain, flexion from zero to 140 degrees, X-ray 
evidence of arthritis, and no objective evidence of 
instability.

5.  The veteran's residuals of a left shoulder injury, status 
post Mumford procedure, are manifested by subjective 
complaints of pain, deep tendon reflexes of 2+, no sensory 
deficits, X-ray evidence of osteotomy of the distal clavicle, 
and range of motion from zero to 170 degrees, with tenderness 
starting at 90 degrees through 170 degrees on abduction and 
flexion, and no tenderness on internal or external rotation. 


CONCLUSIONS OF LAW

1.  A disability involving tendonitis of the hands was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.126(a)).

2.  A bilateral ankle condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).

3.  The criteria for an initial compensable evaluation for a 
residual scar on the right side of the head have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

4.  The criteria for an initial evaluation in excess of 10 
percent for a right knee condition have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003, 5019, 5260, 5261 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

5.  The criteria for an initial evaluation in excess of 10 
percent for a left knee condition have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003, 5019, 5260, 5261 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

6.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury, status post 
Mumford procedure, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 5201, 5203 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As noted in the Secretary's remand motion, during the 
pendency of this appeal, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126), which, among other things, amended 
38 U.S.C.A. § 5107 to eliminate the well-grounded 
requirement.  The VCAA is applicable to all claims filed on 
or after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In August 2001, VA also 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

Under these provisions, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claims.  VA also 
has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating the claims.  In the 
case of a claim for compensation benefits, the duty to assist 
includes obtaining the veteran's service medical records and 
other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, it must notify him of the identity of the records 
that were not obtained, explain the efforts to obtain the 
records, and describe any further action to be taken to 
obtain the records.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. §§ 5103 and 5103A 
(West Supp. 2001).  

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The RO has requested all records identified by the veteran, 
and the veteran was afforded a VA examination in September 
1998 which addressed each of the disabilities on appeal.  The 
Board also concludes that the discussions in the rating 
decisions, statements of the case and supplemental statements 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  In an August 2001 
letter, the Board notified the veteran that his claim had 
been remanded to the Board, and that he had an additional 90 
days to submit additional argument and evidence in support of 
his appeal.  The veteran's service representative responded 
by filing a brief.  No further evidence or argument has been 
submitted.

Given that the actions by the RO and the Board reflect 
fundamental compliance with the newly enacted version of 38 
U.S.C.A. § 5103, the Board finds that the veteran's appeal 
will not be adversely affected because the RO has not had a 
chance to apply the new provisions in adjudicating this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The Board therefore finds that 
disposition of the veteran's claims at the present time is 
appropriate.

II.  Service-Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  Certain chronic diseases such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  When a disease 
is first diagnosed after service, service connection may be 
established by evidence demonstrating that the disease was in 
fact  "incurred" during the veteran's service. 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
("even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterwards, 
service connection can still be established"). 

To establish that a disease is "chronic" during service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis that includes the 
word "chronic."  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  See 38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

A.  Tendonitis of the hands

The veteran claims that he currently suffers from tendonitis 
of the hands.  After a review of the record, however, the 
Board finds that no competent evidence of record shows that 
the veteran suffers from a disability involving either hand.  
Therefore, the appeal must be denied.

Service medical records reflect that the veteran was treated 
for pain in his hands and wrists on several occasions during 
his twenty years on active duty.  X-ray examination of the 
hands in September 1978 showed no acute bony injury, but a 
tiny spur was observed from the base of the distal phalanx of 
the middle finger.  This was believed to be related to an old 
injury.  An October 1989 entry noted that the veteran was 
seen for pain in his middle finger on the left hand which had 
been swollen for the past seven days.  He indicated that he 
injured his finger while bowling.  Objectively, the middle 
finger was productive of edema and tenderness to palpation, 
but no discoloration or limitation of motion was shown.  The 
assessment was possible sprained finger.  When seen in 
November 1990, the veteran reported a two day history of pain 
at the ulnar side of the right wrist since moving furniture.  
Physical examination of the wrist was within normal limits.  
In December 1993, he was treated for tendonitis of the right 
index and middle fingers.  Follow-up examination in May 1994 
showed this condition to be resolving.  The remainder of the 
service medical records, including a September 1998 
retirement examination report, was negative for any further 
complaint, treatment or finding for either hand or wrist. 

At his VA compensation examination in September 1998, the 
veteran stated that he had been suffering from bilateral 
tendonitis since 1996.  He said it would come and go, with 
flare-ups occurring approximately every fourteen days.  He 
described a "stretchiness" and "tightness" in the muscles, 
which would last three to four days.  Pain was rated as 5 on 
a pain scale of 1 to 10.  Physical examination of the wrists 
showed full range of motion, with no neurological findings 
reported.  The examiner concluded with a diagnosis of 
"history of chronic tendinitis."  However, no current 
disability was identified.

The veteran testified at a June 1999 hearing that he suffered 
from pain and weakness in both hands and wrist that initially 
began in service.  He said he was provided wrist braces in 
service that he still used.  He claimed that the VA 
examination in September 1998 was inadequate because the 
examiner had him touch his fingers together, but provided no 
additional tests.  He explained that his wrists were 
manifested by pain from his palms to his forearms.  He then 
attributed his pain to excessive keyboard use in service. 

Based on the foregoing, it is clear that no current 
disability involving either hand has been identified by a 
medical professional.  As noted, no current disability 
involving either hand or wrist was found when examined in 
September 1998, nor has the veteran identified any medical 
evidence which might confirm a current disability involving 
either hand.  The fact that he may have experienced symptoms 
in the past is insufficient to establish service connection.  
Consequently, absent a current disability, a grant of service 
connection is not warranted.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim); 

Although the veteran believes that he currently suffers from 
tendonitis of the hands, as a layperson without medical 
expertise or training, his statements are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  As such, the veteran's 
statements are of limited probative value, especially in 
light of the medical evidence which fails to show a current 
disability involving either hand. 

B.  Bilateral ankle condition

The veteran claims that he currently suffers from a bilateral 
ankle condition which began in service.  However, as no 
medical evidence shows that he currently suffers from any 
disability involving either ankle, this claim must also be 
denied.

Service medical records show that the veteran sprained both 
ankles in service.  He sprained his left ankle in 1978 and 
1986, and sprained his right ankle in December 1990.  He was 
seen in September 1991 for continued complaints of pain in 
his right ankle after stepping into a hole.  The impression 
was sprain, strain of the right ankle with possible fracture.  
These problems appear to have resolved, as the remainder of 
the service medical records for the following eight years 
made no further reference to either ankle.

At his September 1998 VA examination, the veteran reported 
that he currently suffered from a left ankle condition which 
began in service; no complaints regarding the right ankle 
were reported.  He described pain in his left ankle that 
would occur at any time and last one to two days.  Pain would 
increase with prolonged standing, running, jogging, and 
excessive use of the left ankle.  He rated the intensity as 5 
on a pain scale from 1 to 10.  Objectively, however, no 
findings were shown.  For example, both ankles demonstrated 
full range of motion, with no weakness, spasm or tenderness.  
X-ray examination of the left ankle was normal (no X-rays of 
the right ankle were performed).  The pertinent diagnosis was 
"history of sprain, X-rays normal."

At his hearing, the veteran testified that he suffered from a 
current bilateral ankle disability that caused pain and 
instability.  He said that both ankles produced a lot of 
popping during his VA examination in September 1998.  He 
indicated that he sometimes wore braces on both ankles and 
often wore high-top sneakers for additional support.  He said 
his ankles would occasionally "go out", causing him to fall 
down.  He related one such incident just one week prior.  

Based on the foregoing evidence, because there is no 
currently diagnosed or identifiable underlying condition to 
account for the veteran's complaints of pain and instability 
in both ankles, a grant of service connection is not 
warranted.  In this regard, the September 1998 VA examination 
report found no objective evidence of a current ankle 
disability.  Hence, the diagnosis section merely noted the 
veteran's history of an ankle sprain.  As noted above, 
evidence showing a past disability is insufficient to 
establish service connection.  See Degmetich, Sanchez-
Benitez, Brammer, all supra.  As with the claim of service 
connection for tendonitis of the hands, the veteran's 
statements are insufficient to establish the presence of a 
current ankle disability because the evidence does not show 
that he has the requisite medical expertise or training to 
diagnose such a condition.  Grottveit, Espiritu, both supra. 




C.  Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for tendonitis of the hands and a bilateral ankle 
condition.  Accordingly, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, 2098-2099 (2000).  Thus, the appeal is denied.

II.  Propriety of Initial Ratings

In December 1998, the RO granted service connection for 
asthma, a residual scar on the head following a cyst removal, 
right and left knee conditions, and residuals of a left 
shoulder injury.  The veteran responded by filing a notice of 
disagreement with respect to the ratings assigned for each of 
these disabilities, and this appeal ensued. 

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119, 125-127 (1999).  Under 
these circumstances, the VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, 12 Vet. App. at 125-
127; see also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history.")  The Board finds 
that all relevant evidence has been obtained and that no 
further duty is required under the VCAA.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

A.  Residual scar on the 
right side of the head, 
status post cyst removal

Service medical records show that in July 1993 the veteran 
was seen for a 2 cm mass on the right side of his scalp, 
which was removed the following month.  As a result, service 
connection was granted for the residual scar and a 
noncompensable evaluation was assigned. 

The September 1998 VA examination report noted the veteran's 
history concerning the removal of a sebaceous cyst on the 
right side of his forehead.  In the medical history portion 
of this examination report, it was reported that the veteran 
now had a small scar which was very difficult to see with no 
residuals known, but that the veteran wanted the existence of 
the scar to be on the record.  On examination of the 
veteran's skin and as it relates to the head, the examiner 
initially only reported that the veteran had a very small, 
faint scar on the nose between the eyes that was "+ cm in 
length and an 1/8 cm wide with no residuals, no tenderness, 
no keloids."  It was also noted that it looked like the 
surrounding skin.  However, the diagnosis was "status post 
sebaceous cyst removal" and the examiner noted that the 
actual scar related to the cyst was 1 cm, ovular in shape, 
very hard to see in the right frontal region, and covered by 
the hairline.  He reported no other residuals related to this 
scar.

At this hearing, the veteran testified that the scar on his 
forehead protruded at least 1/4 inch and was painful, tingly 
and itchy.  He argued that a compensable rating was therefore 
warranted.

The RO evaluated his residual scar under Diagnostic Code 
7805.  This diagnostic code rates scars based on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).  Because of its 
location, however, the Board finds that it should be rated 
under Diagnostic Code 7800, which pertains to scars of the 
head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of a diagnostic code should be upheld so 
long as it is supported by explanation and evidence). 

Under Diagnostic Code 7800, slight disfiguring scars of the 
head, face or neck are evaluated as noncompensably disabling.  
Moderate disfiguring scars of the head, face or neck are 
evaluated as 10 percent disabling.  Severe disfiguring scars 
of the head, face or neck, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, 
are evaluated as 30 percent disabling.  Disfiguring scars of 
the head, face or neck which involve complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement are evaluated as 
50 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

The Board finds that there is no basis for assigning a 
compensable evaluation for the veteran's residual scar under 
Diagnostic Code 7800, as it can be characterized as no more 
than slight.  The Board has also considered other diagnostic 
codes which rate scars not resulting from burns.  However, 
for a compensable evaluation under these diagnostic codes the 
veteran must either show a superficial scar that is poorly 
nourished with repeated ulceration, or one which is painful 
or tender on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).  

The Board has considered the veteran's testimony that the 
residual scar is painful and protrudes at least 1/4 inch.  
These allegations, however, are not supported by objective 
evidence.  The September 1998 VA examination report noted not 
only by history but also on examination that there were no 
residuals of the cyst removal except for a very faint small 
scar.  The examiner indicated that the scar was barely 
visible, describing it as "faint" and covered by the 
veteran's hairline.  These findings are not consistent with 
the symptomatology that must be demonstrated in order to 
warrant a compensable rating under any of the relevant 
diagnostic codes set forth above.  Accordingly, the 
preponderance of the evidence is against a finding that the 
veteran's residual scar of the forehead warrants a 
compensable rating.  Given this conclusion, the doctrine of 
reasonable doubt need not be considered.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 


B.  Right and left knee conditions

The December 1998 rating decision granted service connection 
for a bilateral knee condition and assigned a noncompensable 
evaluation for each knee.  That decision was based on service 
medical records showing multiple knee injuries that resulted 
in two arthroscopic surgeries for each knee.  In August 1999, 
the RO granted an increased rating to 10 percent for each 
knee, effective from the date of service connection.

The RO considered the September 1998 VA examination report 
which included the veteran's complaints of bilateral knee 
pain.  The veteran explained that his left knee was more 
painful than the right, estimating the pain as 5/10 for his 
right knee and 10/10 for the left.  Precipitating factors 
included riding a bike, using stairs, bending, as well as 
prolonged standing, walking, and running.  Alleviating 
factors included ice, rest, heat, and elevation.  Physical 
examination of the knees showed range of motion from zero to 
140 degrees with crepitus.  No effusion or redness were 
present in either knee.  Both knees exhibited pivoting 
tenderness on the lateral aspect of the joint spaces.  
McMurray's and Lachman's testing were negative, and all 
ligaments were intact.  X-rays of both knees were 
unremarkable.  Scars were observed on both knees from the 
prior arthroscopic surgeries, each of which were described as 
well-healed, non-tender, with no keloids or any other 
residuals.  The diagnosis was status post arthroscopic 
surgery with degenerative joint disease per service medical 
records, X-rays normal.  

At his June 1999 hearing, the veteran testified that both 
knees were productive of pain, with the left knee worse than 
the right.  He explained that pain was present with sitting, 
standing and walking.  He also said that both knees often 
made a "popping" and "grinding" noise.  In fact, he played 
an audio tape at the hearing which he identified as his left 
knee popping and grinding.  Although he indicated that he was 
able to ambulate up and down stairs, he avoided them because 
of pain.  He described instability of both knees, and stated 
that he had recently fallen while getting out of a chair.  He 
also explained that surgical scars on both knees caused 
extreme agony.

The veteran's right and left knee conditions have been 
evaluated under Diagnostic Code 5019 (bursitis).  This 
diagnostic code provides that bursitis is rated on limitation 
of motion of the affected part as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5019.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  
When, however, the limitation of motion for the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for a 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, degenerative 
arthritis is evaluated at 10 percent where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and at 20 percent where there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  For the purpose of rating 
disability by arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with Diagnostic Code 5260.  This code 
provides that flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

Limitation of extension of the knee is rated in accordance 
with Diagnostic Code 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that each knee has been correctly 
evaluated as 10 percent disabling.  The September 1998 VA 
examination report noted that both knees exhibited full range 
of motion, from zero to 140 degrees, which does not even meet 
the criteria for a compensable evaluation under Diagnostic 
Code 5260 or Diagnostic Code 5261.  Nevertheless, based on 
the veteran's complaints of pain, the RO assigned a 10 
percent rating for each knee.  

The Board finds that an evaluation higher than 10 percent is 
not warranted for either knee condition on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 
204-05.  The Board has considered the veteran's contentions 
that both knees are productive of significant pain and 
instability.  However, the veteran's subjective complaints of 
pain and weakness are not supported by adequate pathology and 
are refuted by the reported medical findings.  As noted, the 
September 1998 VA examination report found no objective 
evidence of instability, limitation in range of motion, or 
findings on X-ray examination.  The Board finds that medical 
findings recorded during a VA examination are of greater 
probative value than the veteran's unsupported statements 
advanced in support of his claim.  In any event, any degree 
of functional loss has already been contemplated in the 
current 10 percent ratings.  Accordingly, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, as mandated 
by DeLuca, supra, but do not provide a basis for higher 
ratings under these circumstances. 

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under Diagnostic Code 5257 (subluxation and lateral 
instability) and Diagnostic Code 5003.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Here, the preponderance of the 
evidence is against a finding that the veteran's right and 
left knee conditions are currently manifested by either 
subluxation or lateral instability.  Although the veteran has 
reported instability in both knees, the September 1998 VA 
examination report showed no evidence that either knee was 
productive of subluxation or lateral instability.  X-rays 
also disclosed no evidence of arthritis.  Thus, separate 
ratings under Diagnostic Code 5257 and Diagnostic Code 5003 
are not warranted.

The Board has also considered the veteran's argument that 
separate ratings are warranted for each of his knee 
conditions on the basis of painful scars.  In this regard, 
the Board notes that the RO in a November 2000 rating 
decision subsequently granted service connection for surgical 
scars on the veteran's right and left knees, but assigned a 
noncompensable evaluation for each knee.  These evaluations 
are separation from the evaluations assigned the veteran's 
bilateral knee disabilities that are under consideration in 
this appeal.  As the evaluations assigned the scars are not 
at issue in this case, no further consideration will be given 
to whether increased ratings for scars of the knees is in 
order.  Any disagreement with this matter should be addressed 
to the RO. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each of the veteran's knee conditions since the date of 
service connection.  Given this conclusion, the doctrine of 
reasonable doubt need not be considered.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

C.  Residuals of a left shoulder injury

The veteran injured his left shoulder in a motor vehicle 
accident in July 1993 while on active duty.  After he 
continued to experience pain in his left shoulder, a distal 
clavicle excision (Mumford procedure) was performed in July 
1996.

The December 1998 rating decision granted service connection 
for residuals of a left shoulder injury (non-dominant), 
status post Mumford procedure, for which a noncompensable 
evaluation was assigned from January 1999.  In August 1999, 
the RO increased his disability evaluation to 10 percent from 
the January 1999 effective date.

When examined by VA in September 1998, the veteran described 
an almost constant ache in his left shoulder since his 
surgery.  Pain was precipitated by working, lifting his left 
arm above his head, sleeping on it wrong, and lifting and 
pushing objects.  Range of motion testing showed motion from 
zero to 170 degrees, with tenderness starting at 90 degrees 
through 170 degrees on abduction and flexion.  No tenderness 
was present on internal or external rotation.  X-rays showed 
an osteotomy of the distal clavicle.  Neurological 
examination revealed normal deep tendon reflexes in both 
upper extremities at 2+.  Sensation was also intact.  The 
diagnosis was status post surgery with impingement syndrome, 
X-rays consistent with previous surgery.

During his hearing, the veteran maintained that his left 
shoulder disability was characterized by severe pain.  
Although he indicated that he was able to lift his left arm 
completely over his head, such movement was painful.  He 
explained that he was unable to lift his left arm after 
excessive use.  He also explained that his left shoulder 
joint would occasionally "pop", and described a constant 
warm sensation in the shoulder joint.

The veteran's left shoulder disability is currently rated as 
10 percent disabling under Diagnostic Codes 5010 and 5203.  
Diagnostic Code 5203 pertains to impairment of the clavicle 
or scapula, and provides a 10 percent rating for malunion of 
the clavicle or scapula, or where there is nonunion without 
loose movement.  A 20 percent rating is assigned where there 
is nonunion of the joint with loose movement, or where there 
is a current dislocation of the joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Applying Diagnostic Code 5203 
to the pertinent facts, the Board finds that the veteran's 
left shoulder disability was properly rated as 10 percent 
disabling.  The September 1998 VA examination report revealed 
no evidence that his left shoulder disability was 
characterized by dislocation of the joint or nonunion of the 
joint with loose movement.  Thus, the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's left shoulder disability under 
Diagnostic Code 5203.

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a higher disability 
evaluation.  Initially, the Board notes that the evidence 
shows no ankylosis of the scapulohumeral articulation or 
impairment of the humerus related to the service-connected 
left shoulder disability, as contemplated by Diagnostic Codes 
5200 and 5202.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 (2001).  The veteran's left shoulder disability, 
however, can be rated under Diagnostic Code 5201 based on 
limitation of motion of the arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001).  This is consistent with 
Diagnostic Code 5010 which states that arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  As noted, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201 provides a 20 percent rating where 
motion of either arm is limited to the shoulder level (90 
degrees), or where motion of the minor arm is limited to 
midway between the side and shoulder level (45 degrees).  A 
30 percent rating requires limitation of motion of the major 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The record in this case shows that the 
veteran is right-handed.  See 38 C.F.R. § 4.71, Plate I 
(showing normal shoulder motion as extending from 0 to 180 
degrees of forward elevation (flexion), 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external 
rotation).  

The September 1998 VA examination report shows that the 
veteran was able to flex and abduct his arm from zero to 170 
degrees; accordingly, a disability rating in excess of 10 
percent under Diagnostic Code 5201 is not warranted.  
Moreover, a higher evaluation is also not appropriate on the 
basis of functional loss due to pain.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  At the September 1998 examination, tenderness 
was present only with flexion and abduction beginning at 90 
degrees, yet the veteran was still able to flex and abduct 
the shoulder to 170 degrees even with the demonstrated 
tenderness.  In addition, no tenderness was shown on internal 
or external rotation.  Therefore, the currently assigned 10 
percent rating is clearly appropriate even with consideration 
of the veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-06. 

The Board also has considered the provisions of the Rating 
Schedule for evaluation of diseases of the peripheral nerves 
such as Diagnostic Code 8518 (paralysis of the circumflex 
nerve) and Diagnostic Code 8519 (paralysis of the long 
thoracic nerve).  Diagnostic Code 8518 provides a 20 percent 
evaluation for severe incomplete paralysis of the circumflex 
nerve (minor arm), while Diagnostic Code 8519 provides a 20 
percent evaluation for severe incomplete or complete 
paralysis of the long thoracic nerve (minor arm).  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8518, 8519 (2001).  The 
Board recognizes that the September 1998 VA examination 
report listed a diagnosis of status post surgery with 
impingement.  Nevertheless, neurological evaluation showed no 
significant findings such as complete or incomplete paralysis 
of the circumflex or long thoracic nerve.  As noted, deep 
tendon reflexes were 2+ and equal for both upper extremities, 
and sensation to light touch was intact.  Under these 
circumstances, an evaluation in excess of 10 percent is not 
warranted under either of these Diagnostic Codes.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's left shoulder disability since the date of 
service connection.  Therefore, the doctrine of reasonable 
doubt need not be considered.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-56. 

D.  Consideration of an extraschedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board finds, as did the RO, that the evidence in this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing that any of the 
disabilities under consideration have independently caused 
marked interference with employment (beyond that interference 
contemplated in the assigned ratings), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  Indeed, the 
veteran has not alleged that any of the disabilities at issue 
have interfered with his employment to warrant consideration 
of an extra-schedular evaluation.  Thus, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

Service connection for tendonitis of the hands is denied. 

Service connection for a bilateral ankle condition is denied.

The claim for an initial compensable evaluation for a 
residual scar on the right side of the head following removal 
of a cyst is denied.

The claim for an initial evaluation in excess of 10 percent 
for a right knee condition is denied.

The claim for an initial evaluation in excess of 10 percent 
for a left knee condition is denied.

The claim for an initial evaluation in excess of 10 percent 
for residuals of a left shoulder injury, status post Mumford 
procedure, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



